         Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 1 of 9


 1    Timothy W. Moppin, SBN 133363
      Attorney at Law
 2    2015 Junction Avenue
      El Cerrito, California 94530
 3    Telephone: (510) 232-0442
      E-Mail: timmoppin@yahoo.com
 4             timmoppin@aol.com
 5    Richard M. Nichols SBN 166638
      Attorney at Law
 6    876 Arlene Way
      Novato, CA 94947
 7    E-Mail: Rnicholspc@gmail.com
 8    Attorneys for Plaintiff
      HOPE SOLO
 9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHER DISTRICT OF CALIFORNIA
11

12 HOPE SOLO,                                            Case No.: 3:18-cv-05215 JD
13                                                       FIRST AMENDED COMPLAINT FOR
                           Plaintiff,                    VIOALTION OF THE EQUAL PAY ACT
14                                                       AND DISCRIMINATION
            v.
15                                                       DEMAND FOR JURY TRIAL
     UNITED STATES SOCCER FEDERATION,
16
                           Defendants.
17

18                                               PARTIES
19
            1.      Plaintiff Hope Solo is an individual, and a resident of North Carolina.
20
            2.      Defendant United States Soccer Federation (“the Federation”), is a not-for-profit
21
     corporation chartered in the State of New York that employs individuals that are selected as
22
     soccer players on the United States Women’s National Soccer Team (“WNT”).
23
            3.      Plaintiff is informed and believes, and thereon alleges, that, at all times
24
     mentioned herein, each of the defendants sued herein, was the agent, servant, and employee of
25
     the remaining defendants, and in doing the things hereinafter alleged, was acting within the
26
     scope of its authority as such agent, servant, and employee, and with the permission and consent
27
     of the remaining defendants.
28

        FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                               DISCRIMINATION
                                     –1–
         Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 2 of 9


 1                                    JURISDICTION AND VENUE
 2          4.      This Court has jurisdiction over this controversy under 28 U.S.C. § 1331 by
 3   virtue of the fact that this is a civil action wherein the matter involves the application and
 4   interpretation of federal laws. Further, jurisdiction is proper under 28 U.S.C. § 1332 by virtue
 5   of the fact that the matter in controversy exceeds $75,000, and is between citizens of different
 6   states. Venue is properly laid in this District because the actions and activities which generated
 7   and are the subject of this Complaint, occurred in part within this District. Further, the
 8   defendants do substantial business in this District, and have a principal place of business in
 9   Chicago, Illinois.
10                                     GENERAL ALLEGATIONS
11          5.      For the time periods during which the violations alleged herein occurred, Plaintiff
12          was an employee of defendant, the United States Soccer Federation, since she was selected
            as a soccer player on the United States Women’s National Soccer Team (“WNT”). At all
13
            times relevant to the charges of violations of the Equal Pay Act and discrimination, the
14
            Federation also employed and continues to employ individuals selected as soccer players
15
            on the United States Men’s National Soccer Team (“MNT”).
16          6.      Subsequent to winning the Olympic Gold Medal in 2004, 2008, 2012, and the 2015
17          World Cup Victory, the WNT entered into collective bargaining negotiations with the
18          Federation. Given that the WNT provided its employer, the Federation, the same services,

19          under the same working conditions, and in similar venues, for the same number, and often
            more matches each year and their MNT counterparts, the respective WNT collective
20
            bargaining agreement (“CBA”) proposals always included a demand for WNT
21
            compensation equal to that paid per game and or annually to the MNT.
22          7.      In each of the years 2004, 2008, 2012, and 2015, the WNT’s demands for equal
23          pay was rebuffed and summarily rejected by the Federation. To the extent that the CBA
24          fails to include an equal pay clause, it is unconscionable and should be rescinded.

25
            8.      The WNT has enjoyed unparalleled success in international soccer, winning three
26
                 (3) World Cup titles and four (4) Olympic Gold Medals – an accomplishment that no
27
                 other country on the men’s or women’s side has reached in World Cup or Olympic
28
                 competition.     The WNT also has achieved numerous other first place wins in
        FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                               DISCRIMINATION
                                     –2–
      Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 3 of 9


 1            significant international tournaments and at all times relevant herein, was ranked
 2            number one (1) in the world, a position it held on a near continuous basis for at least
              seven (7) years.
 3

 4
        9.       Plaintiff’s team won its third World Cup title on July 5, 2015. The game captured
 5
              the hearts of approximately 23 million viewers, making it the most watched soccer
 6            game in American TV history. The team embarked on a post-Cup Victory Tour, which
 7            drew tens of thousands of fans to soccer stadiums across the United States and
 8            generated and deposited tens of millions of dollars into the Federation’s coffers.

 9
        10.      In fact, according to the Federation’s 2016 annual report (see Exhibit 1, p. 54,
10
              Chart 1), it initially projected a combined net loss for the national teams of $429,929
11
              for FY 2016 (April 1, 2015 – March 31, 2016). But thanks almost exclusively to the
12            success of the WNT, the Federation projected a $17.7 million profit in connection with
13            the success of the WNT teams. Id. Additionally, for FY 2017, the Federation
14            projected a net profit from the WNT of approximately $5,000,000, while projecting a

15            net loss of nearly $1,000,000 for the MNT. Id. at 57-58, Charts 2, 3.

16
        11.      Unfortunately, the WNT’s on-field accomplishments and revenue generation have
17
              not resulted in plaintiff or her fellow players earning equal or better pay than MNT
18
              players. In fact, the women’s compensation pales in comparison to that of the MNT
19            players. This pay disparity exists despite the fact that, as the MNT and WNT’s
20            employer, the Federation is bound by federal law to compensate Plaintiff and her WNT

21            teammates at least equally to the rate at which it compensates MNT players given that
              the women and men perform the same job duties; have jobs that require equal skill,
22
              effort and responsibilities; and perform their respective jobs under similar working
23
              conditions.
24

25      12.      More specifically, the pre-match, match and post-match duties, as well as the skill,
26            effort, responsibilities and working conditions of WNT players are substantially the
27            same and/or greater than those of MNT players. The Federation, for example, expects
              both sets of players to:
28

     FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                            DISCRIMINATION
                                  –3–
      Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 4 of 9


 1               •              maintain their conditioning and overall health such as by
 2                              undergoing rigorous training routines (endurance running, weight
                                training, etc.) and adhering to certain nutrition, physical therapy
 3
                                and other regimens.
 4

 5
                 •              maintain their skills by, for example, attending training camps and
 6                              frequent practices, participating in skills drills, and playing
 7                              scrimmages and other practice events;
 8

 9               •              travel nationally and internationally as necessary for competitive
                                games, which are the same in length, physical and mental demand,
10
                                and similar playing environment and conditions; and
11

12               •              promote a positive image for soccer through media and other
13                              appearances.
14

15            The success of the WNT, however, has meant and continues to mean that the WNT
              spends more time in training camp, play far more games, travel more, and participate
16
              in more media sessions, among other things, than MNT players.
17

18
        13.      Despite all of these facts, plaintiff and similarly situated WNT players, have been
19            paid and continue to be paid substantially less than MNT players.
20
21      14.      The Federation’s compensation structure for the WNT and MNT generally can be
              divided into four buckets: (1) compensation for games called Friendlies; (2) World-
22
              Cup-related compensation; (3) Olympics-related compensation and (4) compensation
23
              for sponsor appearances, ticket revenue and other monies.
24

25      15.      Friendlies: For the time periods during which the violations alleged herein
26            occurred, the Federation paid top tier WNT players between 38% and 72% of the
27            compensation the MNT players earn on a per game basis.

28

     FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                            DISCRIMINATION
                                  –4–
      Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 5 of 9


 1       16.      Specifically, the Federation paid Plaintiff and other top tier WNT players, $72,000
 2             per year to play a minimum of 20 Friendlies that year. Plaintiff and her WNT
               teammates also received a bonus of $1,350 for each Friendly victory. However, unlike
 3
               the MNT, Plaintiff and her WNT teammates did not receive additional compensation
 4
               if the WNT lost or played to a tie in a game). So, if the WNT lost all 20 games,
 5
               Plaintiff and each of her WNT teammates received $72,000 for the year or only $3,600
 6             per game; if the WNT won all twenty games, Plaintiff and her WNT teammates each
 7             received $99,000 for that year or $4,950 per game.
 8

 9       17.      MNT players are also required to play a minimum of 20 Friendlies per year. They,
               however, receive a minimum of $5,000 to play in each game, regardless of the
10
               outcome. They can receive compensation ranging from $6,250 to $17,625 per game
11
               depending on the level of their opponent (FIFA-ranked 1-10, FIFA-ranked 11-25, or
12             FIFA-ranked above 25) and whether they tie or win the game. So, if a MNT player
13             loses all 20 Friendlies, he will earn $100,000 -- $27,000 more than similarly situated
14             WNT players and $1,000 more than WNT players who win all of their games. If MNT

15             players win all of their games against the various levels of competition they likely
               would face, they likely would earn an average of $13,166 per game or $263,320 in
16
               year. A 20-game winning top tier WNT player would earn 38% of the compensation
17
               of a similarly situated MNT player. The attached chart (see Exhibit 2) illustrates these
18
               differences.
19
20       18.      These numbers present an even starker contrast when considering that each game

21             over 20 played by a WNT player earns that player either no additional compensation
               (for a tie or a loss) or maximum compensation of $1,350. Each additional game over
22
               20 played by a MNT player earns that player between $5,000 (for a loss) or up to
23
               $17,625 for a win.
24

25       19.      World Cup. The compensation afforded WNT players for World Cup competition
26             is even more strikingly disparate than that for the Friendlies. WNT players earn only
27             $30,000 total both for being asked to try out for the World Cup team and for making
               the team roster. MNT players, on the other hand, earn $68,750 each for making their
28
           team’s roster. The pay structure for advancement through the rounds of World Cup
     FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                                     DISCRIMINATION
                                             –5–
      Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 6 of 9


 1            was so skewed that, in 2014, the MNT earned $9,000,000 for losing in the Round of
 2            16, while the WNT earned only $2,000,000 for winning the World Cup tournament.
              In other words, the women earned four times less than the men while performing
 3
              demonstrably better.
 4

 5
        20.      Olympics. Notably, the WNT and MNT U23 players each earn $15,000 for
 6            qualifying for the Olympic team and another $15,000 each for making the roster. The
 7            Federation’s decision to pay the U 23 men, who are the MNT B Team, and women
 8            equal compensation for Olympic play only highlights the unjustified and

 9            discriminatory animus underlying its decision to pay women differently than men in
              nearly all other respects.
10

11
        21.      Other Compensation. The disparity in pay trickles down to nearly every aspect of
12            the WNT player/Federation employment relationship. For the time periods during
13            which the violations alleged herein occurred, the Federation, for example, paid men
14            on the MNT a per diem of $62.50 for domestic venues and $75 for international

15            venues, while paying the women on the WNT $50 and $60, respectively, even though
              the WNT are traveled for the same reasons. Further, the Federation paid men on the
16
              MNT $3,750 for each sponsor appearance, while paying the women on the WNT
17
              $3,000 per appearance to do the exact same work. The list of pay disparities goes on
18
              and on.
19
20      22.      There are no legitimate, non-discriminatory reasons for this gross disparity of

21            wages, nor can it be explained away by any bona fide seniority, merit or incentive
              system or any other factor other than sex.
22

23
        23.      Therefore, plaintiff alleges and believes that she and similarly situated former and
24
              current WNT players have been discriminated against because of sex (female) in
25            violation of the Title VII of the Civil Rights Act of 1964, as amended, and the Equal
26            Pay Act.
27      WHEREFORE, plaintiff prays for judgment as set forth below.

28                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

     FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                            DISCRIMINATION
                                  –6–
         Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 7 of 9


 1             24.      Plaintiff filed a charge with the Equal Employment Opportunity Commission
 2                   (“EEOC”) on March 30, 2016. Attached hereto as Exhibit 2, and incorporated herein
 3                   is the EEOC’s right to sue letter. Thus, plaintiff has exhausted her administrative
 4                   remedies.
 5                                         FIRST CAUSE OF ACTION
                                           Violation of the Equal Pay Act
 6
                                               (29 U.S.C § 206(d))
 7
               25.      Plaintiff realleges and incorporates herein by reference each and every allegation
 8
                     contained in paragraphs 1 through 24, with the same force and effect as if fully
 9
                     realleged and recited herein at length.
10
               26.      The Federation has discriminated and continues to discriminate against Plaintiff
11
     and similarly situated WNT players in violation of the Equal Pay Act (“EPA”) by paying its
12
     female WNT employees at wage rates less than the wage rates paid to its male MNT employees
13
     for substantially equal or similar work, when viewed as a composite of skill, effort, and
14
     responsibility, and performed under similar working conditions.
15

16
               27.      The Federation’s failure to pay the women on the WNT and men on the MNT
17
     equal wages for performing substantially equal or similar work is not justified by any lawful
18
     reason.
19
               28.      The Federation has willfully violated the EPA by intentionally, knowingly,
20
     and/or deliberately paying women on the WNT less than men on the MNT for substantially
21
     equal or similar work.
22
                29.      As a result of the Federation’s ongoing conduct, violation of the EPA, and/or
23
     willful discrimination, Plaintiff and similarly situated former and current WNT members have
24
     suffered and will continue to suffer harm, including but not limited to lost earnings, lost
25
     benefits, and other financial loss, as well as non-economic damages.
26

27              30.      Plaintiff and similarly situated former and current women on the WNT are

28   therefore entitled to all legal and equitable remedies available under law, including wages,

        FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                               DISCRIMINATION
                                     –7–
         Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 8 of 9


 1   interest, and liquidated damages.
 2          WHEREFORE, Plaintiff prays for judgment as set forth below.
 3                                   SECOND CAUSE OF ACTION
 4                                       Sex Status Discrimination
 5                                 ( Title VII, 42 U.S.C. § 2000e, et seq.)
 6          31.     Plaintiff realleges and incorporates herein by reference each and every allegation
 7   contained in paragraphs 1 through 30, with the same force and effect as if fully realleged and
 8   recited herein at length.
 9          32.     The Federation has discriminated and continues to discriminate against Plaintiff
10   in violation of the Title VII, 42 U.S.C. § 2000e, et seq. (“Title VII”)) by paying its female WNT
11   employees at wage rates less than the wage rates paid to its male MNT employees for
12   substantially equal or similar work, when viewed as a composite of skill, effort, and
13   responsibility, and performed under similar working conditions.
14          33.     The Federation’s failure to pay women on the WNT and men on the MNT equal
15   wages for performing substantially equal or similar work is not justified by any lawful reason.
16
            34.     The Federation has willfully violated the Title VII by intentionally, knowingly,
17
     and/or deliberately paying women on the WNT less than men on the MNT for substantially
18
     equal or similar work.
19
              35.    As a result of the Federation’s ongoing conduct, violation of Title VII, and/or
20
     willful discrimination, Plaintiff and similarly situated former and current WNT members have
21
     suffered and will continue to suffer harm, including but not limited to lost earnings, lost
22
     benefits, and other financial loss, as well as non-economic damages.
23
              36.    Plaintiff and similarly situated former and current WNT members are therefore
24
     entitled to all legal and equitable remedies available under law, including wages, interest, and
25
     liquidated damages.
26
            WHEREFORE, Plaintiff prays for judgment as set forth below.
27
28

        FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                               DISCRIMINATION
                                     –8–
        Case 3:18-cv-05215-JD Document 43 Filed 02/18/19 Page 9 of 9


 1                                            PRAYER
 2         WHEREFORE, Plaintiff prays judgment against defendants as follows:
 3         1.    For compensatory damages in an amount to be proven at trial;
 4         2.    For general and special damages in an amount to be proven at trial;
 5         3.    For punitive damages, according to proof;
 6         4.    For liquidated damages, according to proof;
 7         5.     For costs of suit, including reasonable attorney’s fees; and
 8         6.    For such other relief as the court may deem just and proper.
 9

10   DATED: February 18, 2019
11                                              _
12

13                                              By /S/
                                                   TIMOTHY W. MOPPIN, ESQ.
14                                                 Attorneys for Plaintiff
                                                   HOPE SOLO
15

16

17

18

19
20
21

22

23

24

25

26

27
28

       FIRST AMENDED COMPLAINT FOR VIOLATION OF THE EQUAL PAY ACT AND
                              DISCRIMINATION
                                    –9–
